Citation Nr: 1412688	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a heart condition, to include malignant vasovagal syncope, bradycardia, slow heart rate, heart palpitations, and low blood pressure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran requested a VA RO hearing on his Substantive Appeal, VA Form 9, and a hearing was scheduled in January 2014.  Despite receiving adequate notice of that hearing by way of a December 2013 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2013).

The issue of entitlement to total disability based on individual unemployability (TDIU) due to service connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 30, 2008 through May 26, 2010, the Veteran's lumbar spine disability resulted in a combined range of motion of 115, when considering functional impairment on repetitive testing. 

2.  Since May 27, 2010, the Veteran's lumbar spine disability has not resulted in any decrease in range of motion, even when considering functional impairment due to pain on repetitive testing.

3.  Since May 27, 2010, the Veteran's lumbar spine disability has resulted in neurological impairment of the right deep peroneal nerve that is no more than mild in severity.

4.  Since May 27, 2010, the Veteran's lumbar spine disability has resulted in neurological impairment of the left deep peroneal nerve that is no more than mild in severity.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation, but not higher for degenerative disc disease of the lumbar spine, from June 30, 2008 through May 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, since May 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating for DDD of the lumbar spine.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in January 2008 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in September 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in June 2008 and May 2010, and earlier in June 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2008 and May 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his DDD of the lumbar spine.  For the reasons that follow, the Board concludes that an increased rating of 20 percent is warranted from June 30, 2008 to May 27, 2010, and a 10 percent rating is warranted since May 27, 2010.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran DDD has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242, as 10 percent disabling.

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2013).  The lumbar vertebrae constitute a group of minor joints. 38 C.F.R. § 4.45 (2013).

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

In a June 2008 VA examination, the Veteran reported a diagnosis of degenerative joint disease of the lumbar spine.  He indicated that in conjunction with his back disability, he experienced stiffness, weakness, dizziness, malaise, and numbness.  He denied visual disturbances, fevers, bladder complaints and bowel complaint.  He noted constant pain in the lumbar spine that travelled into the legs.  He stated pain was exacerbated by physical activity and stress, and relived by medication.  He denied incapacitation, and stated his functional impairment consisted of decreased ability to bend and lift.

On examination, the Veteran had normal posture, but abnormal gait due to a limp.  The Veteran used a cane for ambulation due to back pain.  The examiner found no evidence of radiating pain on movement and muscle spasm was absent.  There was tenderness described as located in the low back.  There was positive straight leg raise testing on the right and left legs.  There was no ankylosis.  Range of motion showed 75 degrees flexion, 20 degrees extension, 20 degrees of right and left lateral flexion, and 20 degrees of left and right rotation, with pain occurring at the end of range of motion.  The examiner noted an additional 10 degree limitation of motion after repetitive use due to pain, fatigue, weakness, lack of endurance and pain.  There were no signs of intervertebral disc syndrome of chronic and permanent root involvement.  Neurological examination of the upper extremities showed motor function and sensory function within normal limits.  Bicep jerk and triceps jerk were 2+ bilaterally.  Similarly, motor function and sensory function of the lower extremities were within normal limits.  Knee jerk and ankle jerk were 2+ bilaterally.

In November 2008 VA treatment records, the Veteran reported that his legs gave out and that he suffered from severe lower back pain radiating to hips and up and down spine three times per day.  He complained of numbness in both legs and urinary dribbling.

At a May 2010 VA examination, the Veteran reported being diagnosed with DDD of the lumbar spine.  He complained of limitation in walking, but stated he is still able to walk about a quarter mile, and has not experienced any falls from his spinal condition.  He indicated that in conjunction with his back disability, he experienced stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He denied any bowel or bladder problems.  He stated that he had erectile dysfunction, but that he was able to achieve and maintain an erection.  He denied bladder problems in relation to his spine condition.  The Veteran reported severe, localized back pain that occurred constantly, and traveled down to his legs.  He stated the pain could be exacerbated by physical activity, stress and sitting and standing, and was relieved by medication.  He maintained that during flare ups, he experiences functional impairment which is described as pain, but stated that at the time of pain he can function with medication.  He denied hospitalization, surgery, or incapacitation in the last 12 months.  He noted his overall functional impairment consisted of an inability to drive, and a limited ability to stand or sit, but that as he was retired, he did not have occupational impairment.

Examination revealed normal posture and antalgic gait due to low back pain.  The Veteran used a cane and walker for ambulation.  The examiner noted no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  The muscle tone was normal.  Range of motion testing showed 90 degrees flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees left and right rotation, with pain occurring at the end of range of motion.  There was no additional degree of limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological examination of the spine revealed sensory deficits at L4 in the bilateral thighs, at L5 in the bilateral legs, and at S1 in the bilateral back of thighs and bilateral legs.  Knee jerk and ankle jerk were 2+ bilaterally, and the lower extremities showed no signs of pathological reflexes.  Cutaneous reflexes were normal.  There were signs of lumbar intervertebral disc syndrome, and the examiner opined the most likely peripheral nerve was the Deep Peroneal Nerve.  The examiner noted the Veteran was unable to gain or maintain an erection, but that he did not have bowel or bladder dysfunction.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative disc disease of the lumbar spine warrants a 20 percent evaluation for the period from June 30, 2008 through May 26, 2010.

Prior to May 27, 2010, the objective findings of record reflect evidence of combined range of motion of the thoracolumbar spine to 120 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  At the June 2008 VA examination, the Veteran's combined range of motion was shown to be 175 degrees at worst; however, the examiner noted the range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance by 10 degrees.  Taking into account an additional 10 degrees of reduced motion for each measurement, the Veteran's combined range of motion would have been 115 degrees.  As the Veteran's combined range of motion was less than 120 degrees, he was entitled to a 20 percent rating as of June 30, 2008, the date of the VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

However, as of the May 27, 2010, VA examination, the evidence does not reflect forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  At the May 2010 examination, the Veteran had full range of motion of the thoracolumbar spine.  The examiner noted the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not reflect any additional functional impairment, including limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent.  See DeLuca, 8 Vet. App. 202.  Thus, the Board finds the Veteran's DDD is properly evaluated at 10 percent as of May 27, 2010, the date of the VA examination. 

The fact that the Veteran has maintained motion in the spine during the entire period on appeal reflects that he has not suffered from ankylosis during the pendency of this claim.  A higher rating is available when there is evidence of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, favorable ankylosis is a condition in which a spinal segment is fixated in the neutral position (0 degrees).  See id at Note (5).  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire spinal segment at 0 degrees.  As such, a higher evaluation is not warranted for ankylosis of the spine.

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  At the June 2008 VA examination, the Veteran had no neurological impairment of the lower extremities, and motor function and sensory function were within normal limits.  However, the November 2008 VA medical treatment records showed subjective complaints of numbness in the legs and urinary dribble.  On examination in May 2010, the examiner found lumbar spine sensory function impairment, involving sensory deficit of the bilateral thighs, bilateral legs, and bilateral back of thighs.  

Given the objective medical evidence of record, the Board finds that the Veteran's lumbar spine disability was productive of objective neurological manifestations in the bilateral lower extremities as of May 27, 2010, the date of the VA examination.  Notably, the examiner found the most likely nerve affected to be the Deep Peroneal Nerve.  Separate 10 percent evaluations are already in effect for intervertebral syndrome of the right and left lower extremities under Code 8523.

Another potentially applicable Diagnostic Code is Diagnostic Code 5243 for intervertebral disc syndrome.  Under Diagnostic Code 5243, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A note after Diagnostic Code 5243 also provides that if intervertebral disc syndrome is present in more than one spinal segment with clearly distinct effects, each segment may be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.




The Veteran was diagnosed with intervertebral disc syndrome at the May 2010 VA examination.  In the absence of evidence or reports of incapacitating episodes as defined above, the Board finds the Veteran is not entitled to an increased rating under Diagnostic Code 5243.

In summary, the Board finds the Veteran is entitled to a 20 percent evaluation for DDD of the lumbar spine from June 30, 2008, through May 26, 2010, and a 10 percent evaluation for DDD of the lumbar spine since May 27, 2010.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's DDD of the lumbar spine is not inadequate.  The Veteran complained of stiffness, fatigue, pain, loss of range of motion, and numbness of the legs, all of which are contemplated with the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than indicated, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability evaluation of 20 percent for degenerative disc disease of the lumbar spine from June 30, 2008 through May 26, 2010, is granted, subject to the laws and regulations governing monetary awards.

An disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine since May 27, 2010, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a heart disorder so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

At a May 2011 VA examination, the examiner determined the Veteran had a current diagnosis of bradycardia and malignant vasovagal syncope.  The examiner opined the Veteran's conditions were not linked to the Veteran's treatment for fainting in service or low blood pressure in service.  The examiner went on to note the Veteran did have "bradycardia by definition" during service, both on entrance to service and at separation.  The examiner further noted one episode of syncope during service.  He concluded by stating that the Veteran's conditions seemed "to be reasonably well controlled" by his pacemaker, which was implanted in 2004, and medication.  

The examiner's opinion is problematic because it does not provide sufficient rationale for why the Veteran's conditions, which were noted as having existed during service, are not attributable to service.  A new opinion is required to determine the current diagnosis of all the Veteran's conditions associated with the heart, and whether they are related to service.

Additionally, the Board finds medical guidance is needed as to whether the Veteran's bradycardia and syncope preexisted service, and if so, whether they were permanently worsened beyond their natural progression during service.  If the conditions did not preexist service and were not aggravated by service, an opinion is needed as to whether it is at least as likely as not that the disabilities are related to service.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a heart condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran to undergo VA heart examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should specifically address the following:

(A)  Clearly identify all current disabilities of the heart, to include malignant vasovagal syncope, bradycardia, slow heart rate, heart palpitations, and low blood pressure.

(B)  With respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether (1) the disability clearly and unmistakably existed prior to his entrance into service, and (2) whether it is clear and unmistakable that any such disability was not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.

(C)  For each diagnosed disability that is found to have not clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated by service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is related to the Veteran's military service.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that has been added to the record since the RO's last adjudication of the claim), and legal authority.

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


